Citation Nr: 9907453	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1963 to January 
1968 and November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's PTSD 
results in occupational and social impairment, due to such 
symptoms as: difficulty in establishing and maintaining 
effective work and social relationships; but without evidence 
of severe impairment because of suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances or 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411, effective 
before and after November 7, 1996.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran underwent a 
psychiatric evaluation in March 1965 in conjunction with a 
service administrative proceeding.  The examiner found the 
veteran free of depression, anxiety, psychosis, severe 
character disorder and suicidal or homicidal tendencies.  

The veteran filed his original claim for service connection 
in February 1992.  

In July 1992 the veteran underwent a VA examination.  He 
related that he had had problems sleeping since his service 
in Vietnam and that he was shot in the leg during the last 
thirty days of his tour in Vietnam, but refused to go to the 
hospital because his time left in Vietnam was short.  He 
claimed the medic refused to give him a Purple Heart medal.  
The veteran also provided an employment history to the 
examiner including the account of how he was fired from a job 
as an auto mechanic after an incident in which he threatened 
to use a tire iron as a weapon.  The veteran related that, in 
1972 he was fired from a job at a food development company 
after a foreman lied, and that he sat up for three nights 
planning to kill the man before he went to work.  At that 
point he reenlisted in the Marines for two years.  After 
discharge he became employed in the housekeeping department 
of the VA facilities in Dallas, Waco and Houston.

The veteran described beginning treatment about a year prior 
to the examination and participating in weekly group therapy 
thereafter.  The veteran's subjective complaints at the time 
were trouble sleeping, nightmares three to four times per 
week, episodes in which he punched his former spouse while 
she was asleep, startled reactions to loud noises, 
nervousness, edginess, irritability and angry outbursts.  He 
carried a knife which he had brandished in a disagreement 
with a coworker.  He related that he had nightmares about his 
friends' deaths and being caught in crossfires.  He isolated 
himself and avoided activities which aroused recollections of 
Vietnam.  He also complained of psychogenic amnesia of two 
days in DaNang, decreased interest in hobbies, a feeling of 
estrangement from nonveterans and an inability to 
concentrate.  

The examiner recorded that objectively the veteran displayed 
tense posture and mildly depressed mood with a constricted 
range.  Affect was appropriate, he was alert and oriented, 
his sensorium was clear, his thought processes were coherent, 
logical and goal-oriented without looseness of association or 
flight of ideas.  There were no auditory or visual 
hallucinations, no homicidal or suicidal ideation and his 
judgment and insight were good.  Based on the above history 
and observation the examiner diagnosed PTSD.

The veteran was granted service connection for PTSD in August 
1992.  At that time his PTSD was evaluated as 10 percent 
disabling.  After receiving letters from a counseling 
therapist and the veteran's supervisor, the RO increased the 
veteran's evaluation to 30 percent for PTSD in September 
1992.  

VA outpatient records indicate that the veteran was treated 
by the psychiatric department of the Houston VA Medical 
Center (MC) in December 1995.  The veteran's subjective 
complaints included of lack of sleep, nightmares, 
hypervigilance, intrusive recollections, discomfort with 
crowds, being easily startled, and increased irritability.  
He reported chronic depression, low appetite, decreased 
energy, "so-so" concentration and memory, anhedonia, 
feeling of helplessness and hopelessness and anger 
dyscontrol.  He denied crying spells or homicidal and 
suicidal ideation.  The relevant objective observations were 
that affect was calm most of the time, but anxious and 
guarded at times and without psychotic features.  The 
assessment was PTSD and depression not otherwise specified.  
The examiner noted in the "plans" portion of the report 
that medication may not have been necessary because the 
veteran had survived fairly well and that the veteran was 
enrolled in an anger education group at that time.  

The counselor's notes from the anger education group sessions 
indicate that the veteran attended the twelve sessions 
necessary to complete the course by March 1996.  He was 
active and involved in group sessions and it was noted that 
he was actively applying anger management skills especially 
at work when dealing with his supervisor.  The veteran's 
demeanor was described as less hostile and defensive and he 
appeared to be optimistic about his ability to redirect his 
anger.

A February 1996 outpatient note indicated that the medication 
prescribed for the veteran's depression had not made a 
significant improvement.  It was noted that the veteran still 
had a decreased appetite, depressed mood, irritability, 
fluctuating energy level and decreased interest in daily 
activities.  He was not suicidal.  

In March 1996 the veteran applied for an increased evaluation 
of his PTSD.  The veteran underwent a VA examination in May 
1996 which was focused on symptoms since his last evaluation.  
It was noted that the veteran continued to work at night in 
the housekeeping department for VA.  The veteran complained 
that medications did not seem to keep him calm, that he had 
experienced a lot of recent sadness, but no crying spells, 
that he had frequent intrusive thoughts, grogginess from the 
medication he took to help him sleep, continued nightmares 
and that he had stopped sleeping with his wife because he was 
hitting her at night in his sleep.

According to history he generally avoided people, but he did 
have friends in his weekly therapy group.  It was difficult 
for the veteran to be in groups of people.  The veteran felt 
that he could not trust anyone and that his relationship with 
his wife was shaky because she did not understand his 
reluctance to attend family functions or go out at night.  He 
did not participate in any former hobbies and he would go 
away by himself to avoid intrusive thoughts.  

Objectively the examiner noted that affect was appropriate to 
mood, but somewhat restricted in range and intensity.  He had 
three out of three immediate recall, two out of three after 
three minutes.  He showed good concentration, insight and 
judgment.  Thoughts were coherent, logical and goal directed 
and there was no flight of ideas or looseness of 
associations.  He did not appear to be paranoid, delusional 
or experiencing hallucinations.  He was not acutely suicidal 
or homicidal.  The diagnosis was PTSD, chronic.

In June 1996 the veteran reported to the outpatient clinic at 
the Houston VAMC on a walk in basis because he felt that 
stress at work was going to result in violent behavior.

July 1996 outpatient records reflect that the veteran 
reported that he was doing better until a friend committed 
suicide.  The veteran reported that his job was a source of 
great stress to him and that he still had a problem 
controlling his anger, but that he tried to avoid becoming 
violent.  He dealt with anger by isolating himself and did 
not have many relationships, but did socialize with a group 
of men who used to go to the Vet Center.  The impression was 
PTSD with anger dyscontrol.  

In August 1996 outpatient treatment the veteran reported that 
the anger management sessions had helped a great deal and 
that he had continued to have nightmares and flashbacks, but 
that they had not become more frequent.  The impression was 
PTSD.

The next session for outpatient treatment was November 1996.  
The notes reflect that the veteran reported that anger 
management counseling had allowed him to avoid physical 
confrontation when he was angry, although verbal 
confrontations still occurred almost every day.  He continued 
to have nightmares and reported sleeping 4-5 hours per night.  
PTSD with anger dyscontrol was the impression.

February 1997 outpatient records indicate that medication had 
helped decrease the frequency of nightmares.  All other 
findings were consistent with previous examinations.

In June 1997 the veteran reported to the clinic because he 
felt stress at work was making it difficult to control his 
anger.  He was given a refill of his medication and a leave 
slip for two days.  The following month the complaints about 
workplace stress continued.  All findings were consistent 
with previous examinations with the exception of the 
veteran's desire to harm his supervisor.

In September 1997 a treatment plan was formulated for the 
veteran.  The author of the plan, a Registered Nurse (R.N.), 
assigned a Global Assessment Score of (GAF) 70, with 70 being 
the highest score in the preceding year.

Outpatient treatment notes for October 1997 through January 
1998 indicate continuing stress associated with work, but 
that the veteran was able to control his anger.

In April 1998 the veteran underwent a VA examination.  The 
examiner indicated that the veteran's claims file was 
thoroughly reviewed in conjunction with the examination.  The 
examiner focused on the veteran's status since his last VA 
examination in May 1996.  Since that time he had not had any 
hospitalizations, but had been seen at the Vet Center and by 
a VA psychiatrist on a regular basis.  At the time of the 
examination the veteran denied any significant periods of 
remission.  He could not get Vietnam off of his mind and he 
reported PTSD symptoms on a daily basis.  Anger control also 
continued to be a problem for the veteran.  He related that 
he continued to experience nightmares, flashbacks, dislike of 
crowds and sensitivity to loud noises.  He denied psychogenic 
amnesia, stating that he remembered "every little detail."  
He was estranged from others and avoided interpersonal 
contact.  He would have preferred to isolate himself in the 
woods.  The report noted that he described symptoms of 
arousal including insomnia.  He admitted to having a violent 
temper and getting into a physical confrontation with his 
spouse two nights prior to the examination.  The veteran 
reported poor concentration, hypervigilance and physiologic 
reactions to symbols.  

Examination revealed that the veteran was calm and 
cooperative with appropriate, but mild to moderately anxious 
affect.  His mood was irritable and thought processes were 
well organized.  Psychotic symptoms were absent on 
examination and denied by the veteran.  Homicidal and 
suicidal thoughts or plans were denied.  The diagnosis was 
PTSD, chronic and the examiner assigned a GAF score of 42 
based on seriously impaired social functioning and moderate 
difficulty functioning in an occupational setting.

The RO increased the veteran's evaluation for PTSD from 30 
percent to 50 percent effective June 26, 1997, the date that 
outpatient records show that the veteran sought medical help 
for his condition fearing that he would hurt someone at work.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, in 
November 1996, the rating criteria for PTSD were revised. 
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the veteran's 
increased rating claims will be considered under both the old 
and new law.

At the time the veteran perfected his appeal he was evaluated 
as 30 percent disabled.  Under the former version of the law, 
VA regulations provided that a 30 percent evaluation was 
warranted when there was evidence of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132 Rating Code 9411 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

Under the present law a 30 percent evaluation requires 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Rating Code 
9411 (1998).

The July 1998 rating decision which increased the evaluation 
to 50 percent effective June 26, 1997 stated that the veteran 
was entitled to a 50 percent evaluation under either 
criteria.  Prior to the amendments a 50 percent evaluation 
required evidence that the ability to maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 Rating Code 9411 (1996).  Under the current 
criteria, there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998). 

The next highest rating is 70 percent.  To warrant a 70 
percent disabled rating prior to the amendment of the Rating 
Schedule the veteran must have had severe impairment in his 
ability to establish or maintain effective and favorable 
relationships with people.  The psychoneurotic symptoms must 
be of such severity and persistence that the veteran ability 
to obtain or retain employment is severely impaired.  
38 C.F.R. § 4.132 Rating Code 9411 (1996).  After the 1996 
amendment a 70 percent evaluation was indicated by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

Prior to the November 1996 amendment, the Rating Schedule 
provided a 100 percent disability rating for PTSD when there 
was evidence that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community and veteran was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The current 
criteria for a 100 percent rating requires evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name; a 70 percent 
rating is assigned when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Prior to June 1997, the social and industrial impairment 
exhibited was not more than moderately large.  The veteran 
was working full-time and had the insight to attend anger 
management therapy.  He did not require psychiatric 
hospitalization during this period.  Furthermore, he did not 
exhibit a flattened affect, disturbance of speech, memory 
impairment, impaired judgment, or impaired abstract thinking.  
Therefore, a rating higher than 30 percent under the old or 
new criteria prior to June 1997 is not warranted.  

As noted in the evidence, the veteran's PTSD is serious and 
results in both social and occupational impairment. The most 
recent examiner, after a review of the claims file and 
examination, diagnosed PTSD, chronic and assigned a GAF score 
of 42 based on seriously impaired social functioning and 
moderate difficulty functioning in an occupational setting.  
The Board notes however that the findings do not indicate 
suicidal ideation, rituals, panic, illogical speech, 
dependent functioning, spatial disorientation or neglect of 
personal appearance and hygiene.

The record indicates difficulty caused by the stress of the 
veteran' relationship with his supervisor as well as a 
decreased ability, but not inability, to establish and 
maintain relationships in general.  The Board notes that the 
veteran has maintained social relationships with fellow 
veterans he has met through the Vet Center and been able to 
participate in twelve weeks of group anger management 
counseling.  Further, the veteran has been able to maintain a 
full time occupation with the same employer for a number of 
years.  For these reasons the Board finds that the veteran is 
not entitled to and evaluation in excess of 50 percent 
disabled due to PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 effective before and after November 7, 1996.

When there is a question between two evaluations the higher 
evaluation will be assigned when the disability more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
However, in this case, given his current employment, and his 
ability to maintain some social relationships, the veteran's 
PTSD does not more closely approximate the criteria for a 
higher rating.

The Board has reviewed all of the evidence in the veteran's 
claims file.  As shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.




ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


- 12 -


- 1 -


